Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit of foreign priority under 35 U.S.C. 119(a)-(d) of CN201911061103.8, filed in People’s Republic of China on 11/1/2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 8, 9, 10, 15, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hirakawa (U.S. Patent Pub. No. 2020/0058098, hereafter referred to as Hirakawa) in view of in view of Paik et al (U.S. Patent Pub No. 2021/0216822, hereafter referred to as Paik).

Regarding Claim 1, Hirakawa teaches a system, comprising: at least one storage device storing executable instructions (paragraph 36, Hirakawa teaches a storage server.), and at least one processor in communication with the at least one storage device, when executing the executable instructions, causing the system to perform operations (paragraph 20, Hirakawa teaches a processor to store commands.) including: obtaining image data of a subject including a first type of tissue and a second type of tissue (paragraph 20, Hirakawa teaches capturing a first tissue image and a second tissue image.).
Hirakawa does not explicitly disclose determining, based on the image data of the subject, a target portion including at least a portion of at least one of the first type of tissue or the second type of tissue; determining, based at least in part on the target portion represented in the image data, a scan mode corresponding to the target portion; and causing an imaging device to acquire, based on the scan mode, image data of the target portion.

determining, based on the image data of the subject, a target portion including at least a portion of at least one of the first type of tissue or the second type of tissue (paragraph 72, paragraph 75, Paik teaches determining the difference between the first tissue and the second tissue, such as vertebrae and intervertebral discs); 
determining, based at least in part on the target portion represented in the image data, a scan mode corresponding to the target portion (paragraph 75, paragraph 162, paragraph 204, Paik teaches the imaging modality can be set to the body part.); and 
causing an imaging device to acquire, based on the scan mode, image data of the target portion (paragraph 9, paragraph 75, paragraph 77-paragraph 81, Paik teaches capturing images and then segmenting the vertebras and the inter-vertebras.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hirakawa by incorporating the image recognition of the two different tissues between the vertebra and inter- vertebra and also including the user input for setting imaging modality via GUI that is taught by Paik, to make the invention that capture two different medical images and in the medical images the system recognizes the vertebra and inter- vertebra; thus, one of ordinary skilled in the art would be motivated to combine the references since despite improvements in imaging technology, the interpretation of medical images is a predominantly manual process with limits on speed and efficiency because of the reliance on a human to interpret the image and laboriously enter findings into the medical report (paragraph 2, Paik).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 2, Hirakawa in view of Paik discloses wherein the subject includes a spine, the first type of tissue includes one or more vertebrae, and the second type of tissue includes one or more intervertebral discs (paragraph 80, paragraph 81, Paik teaches segmenting the vertebrae and inter-vertebral disc.).  

In regards to Claim 4, Hirakawa in view of Paik discloses determining, based on the image data of the subject, an anomaly result indicating whether an anomaly exists in at least one of the first type of tissue or the second type of tissue (paragraph 10, Paik teaches the system organizes the features accordingly to the tissue abnormality or tumors); and determining, based on the anomaly result, the target portion (paragraph 10, Paik).  

In regards to Claim 5, Hirakawa in view of Paik discloses the determining, based on the anomaly result, the target portion includes determining that the target portion includes the first type of tissue (paragraph 10, ,paragraph 11, Paik); and 
the scan mode corresponding to the target portion includes a parallel scan with a plurality of groups of slices oriented at a single angle (paragraph 116, Paik teaches linking the group slices for review.).  

In regards to Claim 8, Hirakawa in view of Paik discloses the determining, based on the anomaly result, the target portion includes determining, based on personalized data of the subject, the target portion including one of the first type of tissue and the second type of tissue paragraph 72, Paik teaches generating a report for the patient and that vertebrae are the partition in the image with the inter-vertebrae, paragraph 75, paragraph 99.).  

In regards to Claim 9, Hirakawa in view of Paik discloses performing a scanning of the target portion according to a first scan mode corresponding to the first type of tissue or a second scan mode corresponding to the first type of tissue (paragraph 75, paragraph 91, Paik); identifying, based on the scanning, a change of the target portion between the first type of tissue and the second type of tissue (paragraph 85, paragraph 209, Paik); and switching, in response to the identified change, the scan mode between the first scan mode and the second scan mode (paragraph 94, Hirakawa).  


In regards to Claim 10, Hirakawa in view of Paik discloses wherein to determine, based at least in part on the target portion represented in the image data, a scan mode corresponding to the target portion, the at least one processor is further configured to cause the system to perform the operations including: determining, based at least in part on the target portion, one or more parameters of the scan mode (paragraph 94, Hirakawa), the one or more parameters of the scan mode including at least one of one or more scan angles (paragraph 113, paragraph 114, Paik teaches imaging the angles of the patient), a count of scan slices corresponding to each of the one or more scan angles, or a position of each of the scan slices (paragraph 116, paragraph 125, Paik teaches scrolling the image slices).  

Regarding Claim 15, Hirakawa teaches a terminal device including: at least one storage device storing executable instructions (paragraph 36, Hirakawa teaches a storage server.); paragraph 40, Hirakawa teaches a display screen and processor.); when executing the executable instructions, the at least one processor is configured to cause the terminal device to perform operations (paragraph 40, Hirakawa teaches a display screen and processor.) including: displaying, on the display screen, a user interface (paragraph 40, Hirakawa teaches a display screen and processor.).
Hirakawa does not explicitly disclose detecting, via the user interface, a user input relating to a scan mode; and 
transmitting, via the user interface, the user input to a processor, wherein the scan mode is provided by a process including: 
obtaining image data of a subject including a first type of tissue and a second type of tissue; 
determining, based on the image data of the subject, a target portion including at least a portion of at least one of the first type of tissue or the second type of tissue; and 
determining, based at least in part on the target portion represented in the image data, the scan mode corresponding to the target portion.  
Paik is in the same field of art of medical imaging processing. Further, Paik teaches detecting, via the user interface, a user input relating to a scan mode (paragraph 20, paragraph 21, Paik teaches that the user selects different protocols for optimization of the images.); and transmitting, via the user interface, the user input to a processor, wherein the scan mode is provided by a process (paragraph 20, paragraph 21, Paik teaches that the user selects different protocols for optimization of the images.) including: obtaining image data of a subject including a first type of tissue and a second type of tissue (paragraph 20, Hirakawa teaches capturing a first tissue image and a second tissue image.); determining, based on the paragraph 72, paragraph 75, Paik teaches determining the difference between the first tissue and the second tissue, such as vertebrae and intervertebral discs); and determining, based at least in part on the target portion represented in the image data, the scan mode corresponding to the target portion (paragraph 9, paragraph 75, paragraph 77-paragraph 81, Paik teaches capturing images and then segmenting the vertebras and the inter-vertebras.).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hirakawa by incorporating the image recognition of the two different tissues between the vertebra and inter- vertebra and also including the user input for setting imaging modality via GUI that is taught by Paik, to make the invention that capture two different medical images and in the medical images the system recognizes the vertebra and inter- vertebra; thus, one of ordinary skilled in the art would be motivated to combine the references since despite improvements in imaging technology, the interpretation of medical images is a predominantly manual process with limits on speed and efficiency because of the reliance on a human to interpret the image and laboriously enter findings into the medical report (paragraph 2, Paik).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Regarding Claim 20, Hirakawa teaches a method implemented on a computing device including at least one processor and at least one storage device (paragraph 36, Hirakawa teaches a storage server.), the method comprising: obtaining image data of a subject including a paragraph 20, Hirakawa teaches capturing a first tissue image and a second tissue image.).
Hirakawa does not explicitly disclose determining, based on the image data of the subject, a target portion including at least a portion of at least one of the first type of tissue or the second type of tissue; 
determining, based at least in part on the target portion represented in the image data, a scan mode corresponding to the target portion; and 
causing an imaging device to acquire, based on the scan mode, image data of the target portion.
Paik is in the same field of art of medical imaging processing. Further, Paik teaches determining, based on the image data of the subject, a target portion including at least a portion of at least one of the first type of tissue or the second type of tissue (paragraph 72, paragraph 75, Paik teaches determining the difference between the first tissue and the second tissue, such as vertebrae and intervertebral discs); 
determining, based at least in part on the target portion represented in the image data, a scan mode corresponding to the target portion (paragraph 75, paragraph 162, paragraph 204, Paik teaches the imaging modality can be set to the body part.); and 
causing an imaging device to acquire, based on the scan mode, image data of the target portion (paragraph 9, paragraph 75, paragraph 77-paragraph 81, Paik teaches capturing images and then segmenting the vertebras and the inter-vertebras.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hirakawa by incorporating the image recognition of the two different tissues between the vertebra and inter- 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hirakawa in view of Paik in view of Kadoury et al (U.S. Patent Pub. No 2020/0320786, hereafter referred to as Kadoury).

Regarding Claim 3, Hirakawa in view of Paik teaches medical imaging processing system that determines the vertebra.
Hirakawa in view of Paik does not explicitly disclose obtaining an anatomical model; and determining, based on the image data of the subject and the anatomical model, the target portion.  
Kadoury is in the same field of art of medical image of vertebra. Further, Kadoury teaches obtaining an anatomical model (paragraph 17-paragraph 20, Kadoury teaches capturing different images and modeling the vertebrae and intervertebrae); and 
paragraph 21-paragraph 25, Kadoury teaches images with the top vertebra model).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hirakawa in view of Paik by incorporating the anatomical model of the vertebra that is taught by Kadoury, to make the invention that captures medical images of the patient, determine vertebra and inter- vertebra and then generated a model of the spine; thus, one of ordinary skilled in the art would be motivated to combine the references since magnetic resonance image analysis encounters several challenges for segmentation, such as variability in resolutions and intensity ranges across different scans (paragraph 2, Kadoury).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

	
Claim 6 & 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hirakawa in view of Paik in view of Yang et al (U.S. Patent Pub. No. 2013/0060146, hereafter referred to as Yang).

Regarding Claim 6, Hirakawa in view of Paik teaches medical imaging processing system that determines the vertebra.
Hirakawa in view of Paik does not explicitly disclose the determining, based on the anomaly result, the target portion includes determining that the target portion includes the second 
Yang is in the same field of art of medical imaging of the vertebra. Further, Yang teaches the determining, based on the anomaly result, the target portion includes determining that the target portion includes the second type of tissue (paragraph 147, Yang); and the scan mode corresponding to the target portion includes an interleaved scan with a plurality of groups of slices oriented at different angles (paragraph 203, Yang).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hirakawa in view of Paik by incorporating the target portion of the tissue and perform an interleaved imaging that is taught by Yang, to make the invention that captures medical images of the vertebra and then performing different types of images; thus, one of ordinary skilled in the art would be motivated to combine the references since the surgeon can then use this information to facilitate guidance to a specific location in the body that is related to the region of interest in the image (paragraph 4, Yang).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 7, Hirakawa in view of Paik in view of Yang discloses obtaining multiple scan protocols corresponding to the scan mode (paragraph 151, Yang teaches the registration is performed on the image from the preoperative scans); and synchronizing, based on one or more links between the multiple scan protocols, parameter values of at least a portion of the multiple scan protocols (paragraph 151-paragraph 154, Yang).  

Claims 11, 12, 13, 14, 16, 17, 18, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hirakawa in view of Paik in view of Ji et la (U.S. Patent Pub. No. 2020/0311456, hereafter referred to as Ji).

Regarding Claim 11, Hirakawa in view of Paik teaches medical imaging processing system that determines the vertebra.
Hirakawa in view of Paik does not explicitly disclose receiving an input indicating an operation for adjusting the scan mode; in response to the received input, adjusting the scan mode according to the input; and causing an imaging device to acquire, based on the adjusted scan mode, image data of the target portion.  
Ji is in the same field of art of medical imaging of the patient. Further, Ji teaches receiving an input indicating an operation for adjusting the scan mode (paragraph 45-paragraph 47, Ji teaches inputting the user input for operator control); in response to the received input, adjusting the scan mode according to the input (paragraph 45-paragraph 47, Ji teaches inputting the user input for operator control); and causing an imaging device to acquire, based on the adjusted scan mode, image data of the target portion (paragraph 45-paragraph 47, Ji teaches inputting the user input for operator control).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hirakawa in view of Paik by incorporating the user input for the medical modality that is taught by Ji, to make the invention that captures medical images of the vertebra and inter-vertebra and then allows a user to set image modality for imaging the patient; thus, one of ordinary skilled in the art would be 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Regarding Claim 12, Hirakawa in view of Paik teaches medical imaging processing system that determines the vertebra.
Hirakawa in view of Paik does not explicitly disclose receiving an input indicating an operation for adjusting the scan mode; in response to the received input, adjusting the scan mode according to the input; and causing an imaging device to acquire, based on the adjusted scan mode, image data of the target portion.  
Ji is in the same field of art of medical imaging of the patient. Further, Ji teaches receiving an input indicating an operation for switching the scan mode (paragraph 45-paragraph 47, Ji teaches inputting the user input for operator control); and 
in response to the received input, switching the scan mode according to the input (paragraph 45-paragraph 47, Ji teaches inputting the user input for operator control).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hirakawa in view of Paik by incorporating the user input for the medical modality that is taught by Ji, to make the invention that captures medical images of the vertebra and inter-vertebra and then allows a user to set image modality for imaging the patient; thus, one of ordinary skilled in the art would be 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 13, Hirakawa in view of Paik teaches medical imaging processing system that determines the vertebra.
Hirakawa in view of Paik does not explicitly disclose receiving an input indicating an operation for adjusting the scan mode; in response to the received input, adjusting the scan mode according to the input; and causing an imaging device to acquire, based on the adjusted scan mode, image data of the target portion.  
Ji is in the same field of art of medical imaging of the patient. Further, Ji teaches wherein the at least one processor is further configured to cause the system to perform the operations including: 
receiving an input indicating a change in the target portion (paragraph 45-paragraph 47, Ji teaches inputting the user input for operator control); 
determining a switched scan mode corresponding to the changed target portion (paragraph 45-paragraph 47, Ji teaches inputting the user input for operator control); and 
causing the imaging device to acquire, based on the switched scan mode, image data of the changed target portion (paragraph 45-paragraph 47, Ji teaches inputting the user input for operator control).  

	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 14, Hirakawa in view of Paik teaches medical imaging processing system that determines the vertebra.
Hirakawa in view of Paik does not explicitly disclose receiving an input indicating an operation for adjusting the scan mode; in response to the received input, adjusting the scan mode according to the input; and causing an imaging device to acquire, based on the adjusted scan mode, image data of the target portion.  
Ji is in the same field of art of medical imaging of the patient. Further, Ji teaches receiving an input indicating an operation for changing a scan range of the target portion; in response to the received input, adjusting the scan range (paragraph 45-paragraph 47, Ji teaches inputting the user input for operator control); adjusting the scan mode according to the adjusted scan range (paragraph 45-paragraph 47, Ji teaches inputting the user input for operator control); and cause the imaging device to acquire, based on the adjusted scan range and the adjusted scan mode, the image data of the target portion (paragraph 45-paragraph 47, Ji teaches inputting the user input for operator control).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hirakawa in view of Paik by incorporating the user input for the medical modality that is taught by Ji, to make the invention that captures medical images of the vertebra and inter-vertebra and then allows a user to set image modality for imaging the patient; thus, one of ordinary skilled in the art would be motivated to combine the references since it is necessary to provide a new computer aided scanning method for a medical device that can automatically identify a region of interest and determine corresponding scanning parameters to improve scanning efficiency and accuracy (paragraph 4, Ji).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

In regards to Claim 16, Hirakawa in view of Paik in view of Yang discloses wherein the user input includes at least one of a confirmation of the scan mode, a rejection of the scan mode, a modification of the scan mode, or a selection of another scan mode from the plurality of scan modes (paragraph 45-paragraph 47, Ji teaches inputting the user input for operator control, the Examiner interprets that that confirmation of the scan mode is selected when the operator determines the scanning type.).  

In regards to Claim 17, Hirakawa in view of Paik in view of Yang discloses wherein the user input indicates an operation for changing the target portion corresponding to the scan mode, and the processor is further configured to: 
in response to the received user input, determine a switched scan mode corresponding to the changed target portion (paragraph 45-paragraph 47, Ji); and 
cause the switched scan mode to be presented on the display screen via the user interface for selection (paragraph 45-paragraph 47, paragraph 56, Ji).  

In regards to Claim 18, Hirakawa in view of Paik in view of Yang discloses wherein the user input indicates an operation for changing a scan range of the target portion corresponding to the scan mode, and the processor is further configured to: in response to the received user input, adjust the scan range (paragraph 45-paragraph 47, Ji); adjust the scan mode according to the adjusted scan range (paragraph 45-paragraph 47, Ji); and cause the adjusted scan mode to be presented on the display screen via the user interface for confirmation (paragraph 45-paragraph 47, Ji).  

In regards to Claim 19, Hirakawa in view of Paik in view of Yang discloses wherein the user input indicates an operation for adjusting a scan protocol corresponding to the scan mode, and the processor is further configured to: in response to the received user input, adjust the scan protocol (paragraph 45-paragraph 47, Ji); and cause the adjusted scan protocol to be presented on the display screen via the user interface for confirmation (paragraph 45-paragraph 47, Ji).  

Pertinent Art

Kadoury et al U.S. Patent Publication No. 2020/0320786.
Rezaee et al U.S. Patent No. 9,940,545.
Ayed et al U.S. Patent Publication No. 2014/0003684.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/